Title: To Thomas Jefferson from Philippe Reibelt, 10 September 1803
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le President!
            Norfolk le 10xe. Sept. 1803.
          
          J’ai l’honneur, de Vous informer, que je viens de trouver parmi mes livres un Duplicat de la Superbe edition Suisse de l’homme des Champs par l’Abbè delille, 1802 in Gr. 4. avec Notes et 4 Gravures; et qu’elle est à Vos ordres, si elle ne se trouve pas encore dans Votre Bibliotheque.
          Je Vous prie d’agreer les Assurances de mon plus profond Respect.
          Votre Excellence Tr. humble et tr. Obst. Str.
          
            
              Phil. Reibelt
            
          
         
          Editors’ Translation
          
            
              Mister President,
              Norfolk, 10 Sep. 1803
            
            I have the honor of informing you that among my books I have just found a duplicate of the superb Swiss edition of L’Homme des champs by the Abbé Delille, 1802, in grand quarto with notes and four engravings. It is at your disposal if you do not already have it in your library.
            I beg you to accept the assurance of my deepest respect, Your Excellency.
            Your very humble and obedient servant.
            
              
                Phil. Reibelt
              
            
          
         